Citation Nr: 0511678	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  99-20 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire




THE ISSUE

Entitlement to service connection for right ear hearing loss 
claimed as secondary to service-connected trigeminal 
neuralgia.




REPRESENTATION

Veteran represented by:	Disabled American Veterans








WITNESSES AT HEARING ON APPEAL

The veteran and her spouse



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from March 1973 to 
February 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the RO.  

In April 2003, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  

In March 2004, the Board remanded this case to the RO for 
further development of the evidence.  



FINDING OF FACT

The veteran currently is not shown to have a right ear 
hearing disability that is caused or aggravated by her 
service-connected trigeminal neuralgia.  



CONCLUSION OF LAW

The veteran does not have a right ear hearing disability that 
is proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  

The Board is unaware of, and the veteran has not identified, 
any additional evidence, which is necessary to make an 
informed decision on this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and her 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on her behalf, 
including presenting testimony at a personal hearing before a 
the undersigned.  

Further, by the August 1999 Statement of the Case, the April 
2001 and March 2004 letters, and the December 2002 and 
December 2004 Supplemental Statements of the Case, she and 
her representative have been notified of the evidence needed 
to establish the benefit sought, and she has been advised via 
the letters and supplemental statements of the case regarding 
her and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  




Factual Background 

By a June 1994 rating decision, the RO granted service 
connection for trigeminal neuralgia.  

A September 1999 notation of J. Jameson, M.D. reflected 
intermittent right ear blockage as well as trigemic neuralgia 
in the right side of the face.  The assessment was that of 
possible trigeminal dysfunction secondary to ablative 
surgery.

On September 2000 VA audiologic examination, audiogram 
results revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
20
25
LEFT
15
15
15
20
30

The veteran's speech recognition was that of 100 percent in 
each ear.  The examiner diagnosed hearing within normal 
limits, bilaterally.  

On an October 2000 VA examination, the examiner observed a 
right post auricular/suboccipital scar related to the 
veteran's previous trigeminal neuralgia surgery.  The auricle 
was normal without deformity or tissue loss.  The external 
ear canal was normal without edema, scaling or discharge.  

The tympanic membrane was normal as well.  There was no 
evidence of middle ear infection or middle ear fluid.  In the 
examination report, the examiner noted that a September 2000 
audiogram revealed bilateral symmetric high frequency 
sensorineural hearing loss.  The tympanogram was within 
normal limits.  The examiner diagnosed bilateral high 
frequency sensorineural hearing loss.  

An April 2002 statement of E.C. Tarlov, M.D. indicated that 
the veteran suffered from numbness of the left side of the 
face and found eating difficult on the right.  On 
examination, Dr. Tarlov found trigeminal sensory loss and 
massiter weakness as well as progressive hearing loss on the 
right.  

By December 2002 rating decision, the RO again denied service 
connection for right ear hearing loss both directly and as a 
due to service-connected trigeminal neuralgia.  

At the November 2003 hearing, the representative asserted 
that the veteran was claiming right ear hearing loss as 
secondary to 1992 surgery for trigeminal neuralgia 
exclusively.  The representative further indicated that the 
veteran's treatment for trigeminal neuralgia involved 
procedures that exacerbated her right ear hearing loss.  The 
veteran testified that she had trouble hearing the doorbell 
when upstairs.  While chewing, she experienced a sensation of 
"cloudiness" in the right ear.  She also alleged that her 
right ear hearing loss became progressively worse.  

On April 2004 VA ear disease examination, the veteran 
complained of having a right ear hearing loss and a cloudy 
feeling in the right ear when chewing.  In the examination 
report, the examiner stated that a recent audiogram revealed 
mild high frequency sensorineural hearing loss that was 
symmetrical bilaterally.  The puretone average threshold was 
22.5 decibels, bilaterally.  Speech discrimination was 96 
percent in the right ear, and it was 92 percent in the left.  

Her hearing was within normal limits bilaterally through 2000 
Hertz.  The examiner diagnosed right trigeminal neuralgia 
status post microsurgical decompression and radiofrequency 
treatment as well as bilateral high frequency sensorineural 
hearing loss.  

The examiner opined that, because hearing was symmetrical in 
both ears, it was more likely than not that hearing loss in 
either ear was not caused by trigeminal neuralgia or the 
associated surgery and treatment.  

The etiology of the veteran's bilateral high frequency 
sensorineural hearing loss was noted to be unclear, according 
to the examiner, but could be age related.  Further, the 
examiner indicated that the veteran's bilateral high 
frequency sensorineural hearing loss was mild.  

The examiner noted that the veteran's complaints of decreased 
sense of taste on the right side as well as her right ear 
symptoms while chewing were consistent with trigeminal 
disease.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  


Analysis

The veteran is not alleging that her right ear hearing loss 
is directly related to service.  The Board, therefore, will 
center its discussion on whether the claimed right ear 
hearing loss is secondary to her service-connected trigeminal 
neuralgia.  

Initially, the Board notes that the April 2004 VA ear disease 
examination report makes reference to an audiogram conducted 
earlier that month.  That audiogram is not of record, and the 
April 2004 ear disease examination report did not provide 
sufficiently detailed information for the Board to determine 
whether the veteran suffers from right ear hearing disability 
within the meaning of VA law and regulations.  See 38 C.F.R. 
§ 3.385.  

However, service connection for right ear hearing loss 
claimed as secondary to service-connected trigemic neuralgia 
must be denied.  38 C.F.R. § 3.310.  The VA examiner noted 
that the right and left ear hearing loss was symmetrical and 
opined that any demonstrated right ear hearing disability was 
not related to trigemic neuralgia or to treatment thereof.  
The examiner further posited that the veteran's bilateral 
hearing loss was possibly age related.  

Regardless of possible etiology of the bilateral high 
frequency sensorineural hearing loss, a basis has not been 
presented in this case for concluding that any current right 
ear hearing disability is caused or aggravated by the 
service-connected condition.  

The private medical evidence of record does not reflect a 
nexus between any current right ear hearing disability and 
trigemial neuralgia.  

The Board reminds the veteran that her opinion regarding the 
etiology of her right ear hearing loss cannot be considered 
to be probative herein because she has not been shown to be 
competent to provide medical opinions upon which the Board 
may rely.  Espiritu, supra.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C. § 5107.  



ORDER

Service connection for right ear hearing loss claimed as 
secondary to service-connected trigemial neuralgia is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


